DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 22nd, 2020 in response to the Final Office Action mailed on October 20th, 2020.  Per Applicant's response, Claims 1 & 12 have been amended and Claims 5-6 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1-4, 7-8, & 10-15 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Trousdell on Monday, January 4th, 2021.
The application has been amended as follows: 

1.	A rotary compressor, comprising: a cylinder having an annular shape; at least two plate members provided on upper and lower axial side surfaces of the cylinder, respectively, and forming a compression chamber together with the cylinder; a rolling piston provided inside the compression chamber, the rolling piston being coupled to a rotation shaft; and a vane slidably disposed in a vane slot formed in the cylinder such that contact between the vane and an outer circumferential surface of the rolling piston divides the compression chamber into a suction chamber and a discharge chamber, wherein the cylinder comprises a suction port configured for the suction port has an asymmetric shape, the suction port having a cross sectional area closer to the vane slot with respect to a radial center line of the suction port that is larger than a cross sectional area disposed on an opposite side of the radial center line from the vane.

3.	(cancelled)

4.	(cancelled)

10.	(cancelled)

11.	(cancelled)

12.	A rotary compressor, comprising: a first cylinder, comprising: a first compression chamber, a first suction port communicatively coupled with the first compression chamber, and a first vane slot on one side of the first suction port; a first roller rotatably supported in the first compression chamber; a first vane slidably disposed in the first vane slot, and contacting an  the first suction port has an asymmetric shape, the first suction port having a cross sectional area closer to the first vane slot with respect to a radial center line of the first suction port that is larger than a cross sectional area disposed on an opposite side of the radial center line from the first vane.

Claim 15:	(cancelled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments, as noted in the examiner’s amendment above, overcome the previously applied prior art rejections.
In view of these amendments, the Examiner has conducted an updated prior art search and has determined that no other prior art reference(s) successfully disclose or render obvious Applicant’s invention as now recited.
The closest prior art reference is EP 2,169,230 to Masaji (discussed in detail in the previous Final office action).  As seen best in Figures 1-3, Masaji discloses a cylinder 100 and opposing plate members (53, 57) that collectively form a compression chamber 110 that is divided into a suction chamber portion 111 and a discharge chamber portion 113 by a spring-loaded vane 171 held within a vane slot 170.  A rolling piston 52 revolves within the compression chamber 110 to compress gas.  Masaji further discloses a slot-shaped suction port 131 disposed adjacent the vane slot 170 and which is recessed in a radial direction from the inner circumferential surface of the cylinder 100.  However, as seen in Figures 2-3, Masaji’s suction port 131 does not have an asymmetric shape, wherein a cross sectional area closer to the first vane slot with respect to a radial center line of the suction port is larger than a cross sectional area disposed on an opposite side of the radial center line from the vane.   Instead, Masaji’s suction port 131 is formed as a symmetric slot having equal cross-sectional areas on either side of the port’s radial center line.  Thus, Masaji falls far short of disclosing Applicant’s recited invention.  From the Examiner’s updated search, it has been determined that no other prior art reference(s) disclose such a feature either.  As such, the Examiner now finds Applicant’s recited invention to be novel and non-obvious over the prior art, and thus, the application as a whole is now in proper condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772.  The examiner can normally be reached on Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
	ABC